Citation Nr: 1744463	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  13-26 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for ischemic heart disease (IHD), to include as due to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from April 1966 to April 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the New Orleans, Louisiana, Department of Veterans Affairs (VA) Regional Office (RO).  In January 2014 this matter was remanded to schedule the Veteran for a videoconference hearing.  In June 2014 a videoconference hearing was held before the undersigned; a transcript is included in the record.  In May 2015 the matter was remanded for additional development.  The Veteran's record is now in the jurisdiction of the Louisville, Kentucky, RO.  


FINDING OF FACT

The Veteran is not shown to have (or during the pendency of this instant claim to have had) an ischemic heart disease (IHD).


CONCLUSION OF LAW

Service connection for IHD is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309(a)(e) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

VA's duty to notify was satisfied by a letter in April 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires a Veterans Law Judge conducting a hearing to fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked and might be potentially advantageous to the claimant's position.  At the June 2014 videoconference hearing, the undersigned identified the issue and notified the Veteran of what is necessary to substantiate this claim.  A deficiency in the conduct of the hearing is not alleged.  The Board finds that there was compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.  

The Veteran's service treatment records (STRs) are associated with his record, and VA has obtained all postservice (private and VA) treatment records he identified.  He was afforded a VA examination in July 2015.  A duty to assist omission is not alleged.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) ("the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection for a claimed disability, there must be evidence of: (i) a present claimed disability; (ii) incurrence or aggravation of a disease or injury in service; (iii) and a causal relationship between the present disability and the disease or injury in service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104, F.3d 1328 (Fed. Cir. 1997).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Certain chronic diseases (to include cardiovascular disease) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time following separation from service (one year for cardiovascular disability).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  For chronic diseases listed in 38 C.F.R. § 3.309(a), nexus to service may be established by showing continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that it was incurred in service.  38 C.F.R. § 3.303(d); See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Certain diseases may be service connected on a presumptive basis as due to exposure to herbicide agents if manifested in a Veteran who served in the Republic of Vietnam during the Vietnam Era.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  Competent medical evidence is necessary where the determinative question requires medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  

The Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or does not show, with respect to the claim.

Service records show that the Veteran served in Vietnam during the Vietnam Era (October 1966 to October 1967).  On March 1968 service separation evaluation, his heart was normal on clinical evaluation.  A chest X-ray was negative.

On March 2010 VA examination for diabetes mellitus (DM) the examiner stated that the Veteran had no cardiac symptoms, and a chest X-ray was normal.  The examiner concluded that examination was unremarkable for cardiac disease.

On May 2014 private cardiovascular evaluation the Veteran was seen for complaints of constant soreness in the chest with a feeling of congestion.  On examination chest pain, dyspnea, HTN [hypertension], and high cholesterol were noted.  An ECG showed sinus rhythm with PVCs and LVH.  The impression was angina, noted to be both typical and atypical of IHD, with vascular risk factors, external dyspnea suspicious as an angina equivalent, HTN, and DM.

A June 2014 stress test was negative for ischemia, with a fair exercise capacity (7 METS) and ejection fraction (EF) of 58% with normal wall motion and thickening.

On May 2015 private cardiology evaluation the Veteran reported complaints of fluttering in the chest and shortness of breath with moderate exercise without chest pain.  The impression was palpitations.  A Holter monitor study was recommended.

On July 2015 VA examination the examiner opined that the Veteran did not have a diagnosis of a heart condition.  The examiner noted that the Veteran had experienced palpitations and atypical chest discomfort for years, but was not told of a significant abnormality following a nuclear stress test in May 2014.  The examiner also cited to a benign Holter monitor test, showing only tachycardia and occasional PVCs/PACs, and concluded that there was no clinical evidence or documentation of cardiac disease or disability.  He noted that while the Veteran was evaluated for palpitations and atypical chest discomfort, the record did not show [findings reflective of] IHD or a significant arrhythmia.

The Veteran contends that he has heart disease due to exposure to herbicide agents in Vietnam.  It is not in dispute that he served in Vietnam during the Vietnam Era, and is entitled to consideration of his claim under the presumption provisions  in 38 U.S.C.A. § 1116.  IHD is listed among the disabilities in 38 C.F.R. § 3.309(e) and therefore service connection for such disease would be warranted on a presumptive basis if such disease was diagnosed.  

The threshold question that must be addressed is whether or not there is competent evidence that the Veteran currently (during the pendency of the claim) an IHD.  The record does not show that the Veteran has such diagnosis.  He has not submitted evidence showing a medical diagnosis of IHD.  While private cardiovascular evaluation in May 2014 produced findings suggesting cardiac pathology (including studies suggesting left ventricle hypertrophy (LVH) and angina typical and atypical of IHD, a current diagnosis of IHD was not made.  A June 2014 stress test was negative for ischemia.  Private cardiology evaluation in May 2015 also did not produce a diagnosis of IHD (the  provider suggested further diagnostic study-which the July 2015 VA examiner noted was negative). 

The most probative (and persuasive) evidence regarding whether or not the Veteran has IHD is in the opinion offered on July 2015 VA examination, when IHD was not diagnosed.  The examiner reviewed the entire record, including reports of the prior private and VA examinations and the studies conducted in conjunction with the prior evaluations, and the opinion indicating that the Veteran does not have IHD, points to clinical data that support such conclusion.

The Veteran is a layperson and is not competent to offer an opinion regarding a diagnosis of heart disease.  That is a medical question.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, his opinion in this matter has no probative value.  Accordingly he has not presented a valid claim of service connection for IHD  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Brammer v. Derwinski, 3 Vet. App. At 225.  
In light of the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran has IHD.  As the preponderance of the evidence is against this claim, the appeal in the matter must be denied.

[The Veteran is advised that a future medical diagnosis of an IHD would present a basis for reopening this claim.]


ORDER

Service connection for ischemic heart disease is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


